NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

ALBERT BRONT,
Petitioner,

V.

DEPARTMENT OF THE TREASURY,
Respondent.

2012-3121

Petition for review of the Merit Systems Protection
Board in case no. SF0752110583-I-1.

ON MOTION

ORDER

Albert Bront previously moved for leave to proceed in
forma pauperis. This court denied that motion because
Bront was a prisoner, and pursuant to the Prisoner Liti-
gation Reform Act of 1995, this court may not authorizee
the prosecution of an appeal by a prisoner without the
prepayment of fees. 28 U.S.C. § 1915. Before the prison
was instructed to remove funds from Bront’s prisoner

ALBERT BRONT V. TREASURY 2

account to pay this court’s fees, however, Bront was
released from prison. 28 U.S.C. § 1915.

The Prisoner Litigation Reform Act provisions are not
applicable to a released prisoner. Bront’s obligation to
pay filing fees is determined by evaluating whether he
qualifies under the general in forma pauperis provision of
28 U.S.C. § 1915(a)(1). Bront has not submitted Federal
Circuit Form 6, which is required by this court for such
motions, nor has he paid the court’s fees.

This court now considers whether this appeal should
be dismissed for failure to prosecute. See Julien v.
Zeringue, 864 F.2d 1572, 1574 (Fed. Cir. 1989). Bront has
not updated this court of his address, and this court has
no ability to contact him regarding the status of the
appeal. His last known address, the prison, is unable to
forward communications to Bront. Bront has not pro-
vided this court with sufficient information to continue
the prosecution of this appeal.

Accordingly,
IT IS ORDERED THAT

Absent a response received by this court within 14
days of the date of the filing of this order, this appeal will
be dismissed for failure to prosecute.

FOR THE COURT

SEP 95 Zmz /S/ Jan Horbaiy
Date J an Horbaly
Clerk

cc:` Albert Bront
Courtney Sheehan McNamara, Esq. ma

524 “"~"¢%%‘%EB€§/fl"d§'éli°'n
SEP 0 6 2012

JAN HORBA|.Y
CLERK